Exhibit 10.3

 

SUNRISE SENIOR LIVING, INC.

2008 OMNIBUS INCENTIVE PLAN, AS AMENDED

 

PERFORMANCE UNIT AGREEMENT

 

Sunrise Senior Living, Inc., a Delaware corporation (the “Company”), hereby
grants Performance Units relating to shares of its common stock, $0.01 par value
(the “Stock”), to the Grantee named below, the shares of Stock subject thereto
being subject to achieving the performance criteria and the vesting conditions
set forth in the attached agreement (the “Agreement”).  Additional terms and
conditions of the grant are set forth in this cover sheet to the Agreement, in
the Agreement, and in the Company’s 2008 Omnibus Incentive Plan, as amended (the
“Plan”).

 

Grant Date:                                      , 2012

 

Name of Grantee:

 

Grantee’s Social Security Number:           -        -

 

Threshold Number of Performance Units:

 

Target Number of Performance Units:

 

Maximum Number of Performance Units:

 

By checking the “Read and Acknowledge Award Documents” box on the Morgan Stanley
Smith Barney website, you agree to all of the terms and conditions described in
this Agreement, your employment agreement with the Company and in the Plan, a
copy of which is also attached.  You acknowledge that you have carefully
reviewed the Plan, and agree that the Plan will control in the event any
provision of this Agreement is inconsistent with the Plan.  Certain capitalized
terms used in this Agreement are defined in your employment agreement with the
Company, and have the meaning set forth in such agreement.

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

SUNRISE SENIOR LIVING, INC.

2008 OMNIBUS INCENTIVE PLAN, AS AMENDED

 

PERFORMANCE UNIT AGREEMENT

 

Award of Performance Units Issuable upon Achievement of Performance Criteria and
Vesting

 

This grant is an award of Performance Units (the “Performance Units”) entitling
you to the number of shares of Stock to be determined as set forth below.

 

Subject to satisfaction of the time-vesting requirements set out in “Vesting”
below, (a) 60% of the number of shares of Stock, if any, that may be issued
pursuant to the terms of this Agreement shall be calculated based on the
attainment as determined by the Compensation Committee of specified adjusted
EBITDA performance goals, as set forth on the attached Exhibit A, as of
December 31, 2012, and the attainment as determined by the Compensation
Committee of specified adjusted EBITDA performance goals to be established by
the Compensation Committee for calendar year 2013 and calendar year 2014 to be
set forth on the attached Exhibits B and C (the “Performance Periods”) within 90
days of the commencement of calendar years 2013 and 2014, respectively, and will
be promptly communicated to you (collectively, the “Adjusted EBITDA Performance
Goals”), and (b) 40% of the number of shares of Stock, if any, that may be
issued pursuant to the terms of this Agreement shall be calculated based on the
attainment as determined by the Compensation Committee of specified three-year
TSR performance goals set forth on the attached Exhibit D (the “3-Year TSR
Performance Goals”). The maximum number of shares of Stock that may be issued to
you hereunder is the Maximum Number of Performance Units on the cover sheet,
which number has been determined by multiplying your Target Number of
Performance Units from the cover sheet by 200% [150% for Messrs. Haddock and
Richards with corresponding change to exhibit]. The threshold number of shares
of Stock that may be issued to you hereunder is the Threshold Number of
Performance Units on the cover sheet, which number has been determined by
multiplying your Target Number of Performance Units from the cover sheet by 50%.
The Threshold, Target and Maximum Number of Performance Units relating to the
attainment of the Adjusted EBITDA Performance Goals are allocated among the
three Performance Periods (2012, 2013 and 2014) 25%, 25% and 50%.

 

 

 

Vesting

 

Your right to the Stock under this Performance Unit vests as to 100% of such
shares on the third anniversary of the Grant Date, provided you then continue in
Service and only to the extent that the specified performance goals have been
satisfied, subject to acceleration as

 

2

--------------------------------------------------------------------------------


 

 

 

provided below in “Termination of Service; Change in Control.”

 

Service for purposes of this Agreement shall be limited to Service as an
employee of the Company or an Affiliate.

 

 

 

Nontransferability and Forfeiture

 

Your Performance Units granted hereby may not be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of, whether by operation of law or
otherwise.

 

In the event that you voluntarily terminate your employment (other than as
provided below in “Termination of Service; Change in Control”) or your Service
terminates for Cause (as defined in your employment agreement) prior to the
third anniversary of the Grant Date, you will forfeit to the Company all of the
Performance Units.

 

In addition, you will forfeit all Performance Units allocable to the calendar
year Performance Period as of the end of such Performance Period to the extent
the specified adjusted EBITDA performance goal has not been achieved, you will
forfeit all Performance Units relating to the 3-Year TSR Performance Goal to the
extent the specified 3-Year TSR Performance Goal has not been achieved and to
the extent provided under “Termination of Service; Change in Control” below.

 

 

 

Termination of Service; Change in Control

 

 

 

Notwithstanding any provisions in your employment agreement with the Company to
the contrary, in the event that your Service terminates without Cause or for
Good Reason (as defined in your employment agreement), other than in connection
with, or within two years after, a Change in Control (as defined in the Plan) or
your Service terminates due to death or Disability (as defined in your
employment agreement), you will vest in a pro-rata portion of the Performance
Units subject to this grant based on (a) actual achievement of the Adjusted
EBITDA Performance Goals for the Performance Periods determined as of
December 31, 2014, and (b) actual achievement of the 3-Year TSR Performance
Goals determined as of December 31, 2014, in each case as if your Service
continued for an additional 12 months after your date of termination of
employment. You will forfeit all other Performance Units.

 

Notwithstanding any provisions in your employment agreement with the Company, in
the event that your Service terminates without Cause or for Good Reason in
connection with or within two years after a Change in Control or a Change in
Control occurs or the Performance Units are not assumed and continued in the
transaction, you will vest (a) in a portion of the Performance Units for any
calendar year or calendar years in the Performance Periods that have been
completed based on actual achievement of the Adjusted EBITDA Performance Goals
and for any calendar year and calendar years in the Performance Periods that
have not been completed, based on the assumption that target performance of the
Adjusted EBITDA Performance Goals has been achieved as of your termination of
Service or earlier closing of the Change in Control transaction if the

 

3

--------------------------------------------------------------------------------


 

 

 

Performance Units are not assumed and continued, and (b) in a portion of the
Performance Units corresponding with target achievement with regard to the
3-year TSR Performance Goals. You will forfeit all other Performance Units.

 

Notwithstanding any provisions in your employment agreement with the Company, in
the event that your Service terminates without Cause or for Good Reason in
connection with but prior to a Change in Control, you will vest (a) in a portion
of the Performance Units for any calendar year or calendar years in the
Performance Periods that have been completed prior to the closing of the Change
in Control transaction based on actual achievement of the Adjusted EBITDA
performance goals and for any calendar year or calendar years in the Performance
Periods that have not been completed at the time of the closing of the Change in
Control transaction, based on the assumption that target performance of the
Adjusted EBITDA Performance Goals has been achieved, and (b) in a portion of the
Performance Units corresponding with target achievement with regard to the
3-year TSR Performance Goals. You will forfeit all other Performance Units.

 

 

 

Issuance of Stock

 

The Performance Units awarded hereby are evidenced solely by this Agreement and
the cover sheet. The Company will issue any Stock earned pursuant hereto in your
name as of the date that you vest in the Performance Units. Such delivery will
be made as soon as practicable after the date on which vesting occurs and, in
any event, within 30 days thereafter. Notwithstanding the foregoing, if the
shares relating to the Performance Units would otherwise be delivered during a
period in which you are (i) subject to a lock-up agreement restricting your
ability to sell shares of Stock in the open market or (ii) restricted from
selling shares of Stock in the open market because you are not then eligible to
sell under the Company’s insider trading or similar plan as then in effect
(whether because a trading window is not open or you are otherwise restricted
from trading) and the Company determines not to satisfy tax withholding
requirements by withholding shares that are otherwise issuable to you in
connection with your Performance Units, delivery of the shares related to the
Performance Units may be delayed until no earlier than the first date on which
you are no longer prohibited from selling shares of Stock due to a lock-up
agreement or insider trading plan restriction; provided, however, that the
delivery of the shares related to your Performance Units will be made by
December 31 of the taxable year in which the Performance Units vest or such
other time as is required to comply with the requirements of Section 409A of the
Internal Revenue Code.

 

 

 

Book Entry Restrictions

 

Any Stock issued hereunder may be issued in book entry form. In such event, the
Company shall cause the transfer agent for the shares of its Stock to make a
book entry record showing ownership for the shares of Stock in your name subject
to the terms and conditions of this Agreement. The Company shall issue or cause
to be issued to you an account statement acknowledging your ownership of the
shares of

 

4

--------------------------------------------------------------------------------


 

 

 

such Stock.

 

 

 

Withholding Taxes

 

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the delivery of shares of Stock acquired under this grant. In the event that
the Company determines that any federal, state, or local tax or withholding
payment is required relating to the payment of dividends or the delivery of
shares arising from this grant, the Company shall have the right to require such
payments from you, or withhold such amounts from other payments due to you.
Subject to the prior approval of the Compensation Committee, which may be
withheld by the Compensation Committee, in its sole discretion, you may elect to
satisfy this withholding obligation, in whole or in part, by causing the Company
to withhold shares of Stock otherwise issuable to you or by delivering to the
Company shares of Stock already owned by you. The shares of Stock so delivered
or withheld must have an aggregate Fair Market Value equal to the withholding
obligation and may not be subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements.

 

 

 

Repurchase Rights

 

The Company has the right to reacquire any or all of the shares of Stock
acquired pursuant to this Performance Unit Grant for two years after such shares
of Stock are delivered to you, at a price equal to the par value of such shares,
(i) if you violate any agreement covering (a) non-competition with the Company
or an Affiliate or (b) non-disclosure of confidential information of the Company
or an Affiliate, (ii) if you are terminated for Cause or (iii) if, subsequent to
termination of your Service with the Company or an Affiliate, the Board
determines that you committed acts or omissions which would have been the basis
for a termination of your Service for Cause had such acts or omissions been
discovered prior to termination of your Service. A notice of repurchase shall
specify the date of closing of such repurchase, which shall be no later than
30 days from the date the Company exercises such right. In the event any such
repurchase right is exercised, you shall be obligated to sell such stock to the
Company. If the shares of Stock have been sold prior to the Board’s
determination, you shall be required to pay to the Company an amount equal to
the gross amount realized on such sale by you. This repurchase right is not
considered a “repurchase” right for purposes of Section 18.3 of the Plan or this
Agreement.

 

 

 

Recoupment

 

The Performance Units are subject to Company’s recoupment policy dated July 15,
2008 and the recoupment provisions set forth in your employment agreement.

 

 

 

Retention Rights

 

This Agreement does not give you the right to be retained by the Company (or any
parent, Subsidiaries or affiliates) in any capacity. The Company (and any
Affiliates) reserves the right to terminate your Service at any time and for any
reason.

 

 

 

Shareholder Rights

 

You, or your estate or heirs, do not have any of the rights of a

 

5

--------------------------------------------------------------------------------


 

 

 

stockholder of the Company, including, without limitation, the right to vote or
receive dividends declared or paid on the Stock, unless and until the
Performance Units granted to you pursuant to this Agreement are paid in Stock
and a certificate for such shares of Stock has been issued or an appropriate
book entry has been made.

 

 

 

Adjustments

 

In the event of any stock dividend, stock split, change in the corporate
structure affecting the Stock, or any change in the corporate structure that is
not a Change in Control, the number or kind of shares covered by this grant may
be adjusted pursuant to the Plan so that thereafter, subject to the terms and
conditions of the adjusted Awards, such Awards shall entitle you to receive the
kind and amount of securities or property or cash receivable upon any such event
by a holder of the number of Performance Units that would have been receivable
with respect to such Award immediately prior thereto. Your Performance Units, as
applicable, shall be subject to the terms of any such agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

 

 

 

 

This Agreement, the cover page and the Plan constitute the entire understanding
between you and the Company regarding this grant of Performance Units and any
shares of underlying Stock. Any prior agreements, commitments or negotiations
concerning this grant are superseded.

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

 

 

 

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data to transferees who shall include the Company and other
persons who are designated by the Company to administer the Plan.

 

 

 

Consent to Electronic Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant, you

 

6

--------------------------------------------------------------------------------


 

 

 

agree that the Company may deliver the Plan prospectus and the Company’s annual
report to you in an electronic format. If at any time you would prefer to
receive paper copies of these documents, as you are entitled to, the Company
would be pleased to provide copies. Please contact the General Counsel at
703-273-7500 to request paper copies of these documents.

 

 

 

Electronic Signature

 

All references to signatures and delivery of documents in this Agreement can be
satisfied by procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents,
including this Agreement. Your electronic signature is the same as, and shall
have the same force and effect as, your manual signature. Any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

 

By checking the “Read and Acknowledge Award Documents” box on the Morgan Stanley
Smith Barney website, you agree to all of the terms and conditions described
above, in your employment agreement and in the Plan.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

2012 PERFORMANCE GOAL

 

AND NUMBER OF SHARES OF STOCK

 

Adjusted EBITDA*

 

Shares of Stock**

Threshold: $94.2 million

 

7.5% of Target Performance Units

 

 

 

Target: $119.3 million

 

15% of Target Performance Units

 

 

 

Maximum $138.8 million

 

30% of Target Performance Units

 

--------------------------------------------------------------------------------

* “Adjusted EBITDA” is intended to serve as a measure of free cash flow
available for debt service and starts with net income (loss) attributable to
common shareholders with the following adjustments:

 

Included:

 

·    Proportionate share of joint venture interest, taxes, depreciation, rent
and amortization

·    Incremental recurring cash flow from unbudgeted acquisitions (to be
determined by arriving at net income per generally accepted accounting
principles and excluding depreciation and amortization expenses;

 

Excluded:

 

·   Depreciation and amortization

·   Interest income and expense

·   (Provision for) benefit from income taxes

·   Litigation costs

·   Buyout fees

·   Restructuring costs

·   Write-off of capitalized project costs

·   Allowance for uncollectible receivables from owners

·   Impairment of long-lived assets

·   Gain (loss) on investments

·    Gain (loss) on financial guarantees and other contracts

·    Gain on fair value of liquidating trust note

·   Stock compensation

·   Gain on the sale and development of real estate and equity interests

·   Loss from investments accounted for under the profit-sharing method

·   Discontinued operations (net of tax)

·   Any incremental Adjusted EBITDA from the acquisition of real estate or
venture interests (including related transaction costs) that was not
contemplated in arriving at the specified adjusted EBITDA targets for 2012

·   Any contractual or Board approved transaction not contemplated in arriving
at the specified adjusted EBITDA targets for 2012

 

**Earned amounts interpolated on a straight line basis if actual Adjusted EBITDA
falls between the specified Adjusted EBITDA amounts for threshold and target
achievement or between target and maximum achievement with the number of units
rounded down to the nearest whole unit.

 

[The percentage for the maximum award is 22.5% for Messrs. Haddock and
Richards.]

 

8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

2013 PERFORMANCE GOAL

 

AND NUMBER OF SHARES OF STOCK

 

Adjusted EBITDA*

 

Shares of Stock**

Threshold: $      million

 

7.5% of Target Performance Units

 

 

 

Target: $        million

 

15% of Target Performance Units

 

 

 

Maximum $          million

 

30% of Target Performance Units

 

--------------------------------------------------------------------------------

* “Adjusted EBITDA” is intended to serve as a measure of free cash flow
available for debt service and starts with net income (loss) attributable to
common shareholders with the following adjustments:

 

Included:

 

·    Proportionate share of joint venture interest, taxes, depreciation, rent
and amortization

·    Incremental recurring cash flow from unbudgeted acquisitions (to be
determined by arriving at net income per generally accepted accounting
principles and excluding depreciation and amortization expenses;

 

Excluded:

 

·   Depreciation and amortization

·   Interest income and expense

·   (Provision for) benefit from income taxes

·   Litigation costs

·   Buyout fees

·   Restructuring costs

·   Write-off of capitalized project costs

·   Allowance for uncollectible receivables from owners

·   Impairment of long-lived assets

·   Gain (loss) on investments

·    Gain (loss) on financial guarantees and other contracts

·    Gain on fair value of liquidating trust note

·   Stock compensation

·   Gain on the sale and development of real estate and equity interests

·   Loss from investments accounted for under the profit-sharing method

·   Discontinued operations (net of tax)

·   Any incremental Adjusted EBITDA from the acquisition of real estate or
venture interests (including related transaction costs) that was not
contemplated in arriving at the specified adjusted EBITDA targets for 2013

·   Any contractual or Board approved transaction not contemplated in arriving
at the specified adjusted EBITDA targets for 2013

 

**Earned amounts interpolated on a straight line basis if actual Adjusted EBITDA
falls between the specified Adjusted EBITDA amounts for threshold and target
achievement or between target and maximum achievement with the number of units
rounded down to the nearest whole unit.

 

Notwithstanding, the foregoing definition of Adjusted EBITDA may be revised at
the same time the performance goal is set for 2013 as long as such revised
definition, and adjustments, are within the

 

--------------------------------------------------------------------------------


 

performance goals in the 2008 Omnibus Incentive Plan, as amended, and qualify as
a measure of free cash flow available for debt service.

 

[The percentage for the maximum award is 22.5% for Messrs. Haddock and
Richards.]

 

10

--------------------------------------------------------------------------------


 

EXHIBIT C

 

2014 PERFORMANCE GOALS

 

AND NUMBER OF SHARES OF STOCK

 

Adjusted EBITDA*

 

Shares of Stock**

 

 

 

Threshold: $    million

 

15% of Target Performance Units

 

 

 

Target: $    million

 

30% of Target Performance Units

 

 

 

Maximum: $    million

 

60% of Target Performance Units

 

--------------------------------------------------------------------------------

* “Adjusted EBITDA” is intended to serve as a measure of free cash flow
available for debt service and starts with net income (loss) attributable to
common shareholders with the following adjustments:

 

Included:

 

·    Proportionate share of joint venture interest, taxes, depreciation, rent
and amortization

·    Incremental recurring cash flow from unbudgeted acquisitions (to be
determined by arriving at net income per generally accepted accounting
principles and excluding depreciation and amortization expenses;

 

Excluded:

 

·   Depreciation and amortization

·   Interest income and expense

·   (Provision for) benefit from income taxes

·   Litigation costs

·   Buyout fees

·   Restructuring costs

·   Write-off of capitalized project costs

·   Allowance for uncollectible receivables from owners

·   Impairment of long-lived assets

·   Gain (loss) on investments

·    Gain (loss) on financial guarantees and other contracts

·    Gain on fair value of liquidating trust note

·   Stock compensation

·   Gain on the sale and development of real estate and equity interests

·   Loss from investments accounted for under the profit-sharing method

·   Discontinued operations (net of tax)

·   Any incremental Adjusted EBITDA from the acquisition of real estate or
venture interests (including related transaction costs) that was not
contemplated in arriving at the specified adjusted EBITDA targets for 2014

·   Any contractual or Board approved transaction not contemplated in arriving
at the specified adjusted EBITDA targets for 2014

 

**Earned amounts interpolated on a straight line basis if actual Adjusted EBITDA
falls between the specified Adjusted EBITDA amounts for threshold and target
achievement or between target and maximum achievement with the number of units
rounded down to the nearest whole unit.

 

11

--------------------------------------------------------------------------------


 

Notwithstanding, the foregoing definition of Adjusted EBITDA may be revised at
the same time the performance goal is set for 2014 as long as such revised
definition, and adjustments, are within the performance goals in the 2008
Omnibus Incentive Plan, as amended, and qualify as a measure of free cash flow
available for debt service.

 

[The percentage for the maximum award is 45% for Messrs. Haddock and Richards.]

 

12

--------------------------------------------------------------------------------


 

EXHIBIT D

 

2012-2014 PERFORMANCE GOALS

 

AND NUMBER OF SHARES OF STOCK

 

Actual 3-year TSR Performance Compared to
Peer Group

 

Shares of Stock

 

 

 

Threshold: 40th percentile

 

20% of Target Performance Units

 

 

 

Target: 50th percentile

 

40% of Target Performance Units

 

 

 

Maximum: 80th percentile

 

80% of Target Performance Units

 

Performance in-between specific goals will be interpolated.

 

“TSR” means the change in common stock price during the three-year performance
period ending December 31, 2014 (assuming dividend reinvestment, if any), with
the baseline determined by reference to the average closing price during the 20
trading days prior to the commencement of such performance period versus the
average closing price during the 20 trading days prior to the completion of such
performance period.

 

“Peer Group” means the following 13 companies:

 

·    Brookdale Senior Living, Inc.

 

·    Kindred Healthcare, Inc.

·    Emeritus Corporation

 

·    Lifepoint Hospitals, Inc.

·    Five Star Quality Care, Inc.

 

·    National Healthcare Corporation

·    Forest City Enterprises, Inc.

 

·    Skilled Healthcare Group

·    Gaylord Entertainment Company

 

·    Sun Healthcare Group, Inc.

·    Gentiva Health Services

 

·    Wyndham Worldwide Corporation

·    HealthSouth Corporation

 

 

 

“Performance Compared to Peer Group” means, with respect to calendar years 2012
through 2014, the Company’s TSR compared to the average of the TSR for the
members of its Peer Group whose stock remained publicly traded during such
period.

 

[The percentage for the maximum award is 60% for Messrs. Haddock and Richards.]

 

13

--------------------------------------------------------------------------------